 



Exhibit 10.3
CHANGE IN CONTROL AGREEMENT
          THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into as
of the ___day of October, 2005 by and between Swift Transportation Co., Inc., a
Nevada corporation (the “Company”), and ___(“Executive”).
W I T N E S S E T H
          WHEREAS, the Company considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its stockholders; and
          WHEREAS, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control may arise and
that such possibility may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and
          WHEREAS, the Board (as defined in Section 1) has determined that it is
in the best interests of the Company and its stockholders to secure Executive’s
continued services and to ensure Executive’s continued dedication to his duties
in the event of any threat or occurrence of a Change in Control (as defined in
Section 1) of the Company; and
          WHEREAS, the Board has authorized the Company to enter into this
Agreement.
          NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements herein contained, the Company and Executive
hereby agree as follows:
          1. Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Bonus Amount” means the highest annual incentive bonus earned by
Executive from the Company (or its affiliates) during the last three
(3) completed fiscal years of the Company immediately preceding Executive’s Date
of Termination (annualized in the event Executive was not employed by the
Company (or its affiliates) for the whole of any such fiscal year), or, in the
event that Executive has not been employed by the Company for any part of a
prior year at the relevant time hereunder, the “Bonus Amount” will mean
Executive’s target annual incentive bonus.

 



--------------------------------------------------------------------------------



 



          (c) “Cause” means (i) the willful and continued failure of Executive
to perform substantially his duties with the Company (other than any such
failure resulting from Executive’s incapacity due to physical or mental illness
or any such failure subsequent to Executive being delivered a notice of
termination, pursuant to Section 9, without Cause by the Company or delivering a
notice of termination, pursuant to Section 9, for Good Reason to the Company)
after a written demand for substantial performance is delivered to Executive by
the Board which specifically identifies the manner in which the Board believes
that Executive has not substantially performed Executive’s duties, or (ii) the
willful engaging by Executive in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Company or its affiliates. For
purpose of this paragraph (c), no act or failure to act by Executive shall be
considered “willful” unless done or omitted to be done by Executive in bad faith
and without reasonable belief that Executive’s action or omission was in the
best interests of the Company or its affiliates. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board,
based upon the advice of counsel for the Company or upon the instructions of the
Company’s chief executive officer or another senior officer of the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. Cause shall not exist unless and
until the Company has delivered to Executive a copy of a resolution duly adopted
by three-quarters (3/4) of the entire Board (excluding Executive if Executive is
a Board member) at a meeting of the Board called and held for such purpose
(after reasonable notice to Executive and an opportunity for Executive, together
with counsel, to be heard before the Board), finding that in the good faith
opinion of the Board an event set forth in clauses (i) or (ii) has occurred and
specifying the particulars thereof in detail.
          (d) “Change in Control” means the occurrence of any one of the
following events:
     (i) individuals who, on the date of this Agreement, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date of this Agreement, whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;
     (ii) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a

-2-



--------------------------------------------------------------------------------



 



“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, or (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities;
     (iii) the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 95% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or
     (iv) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or the consummation of a sale of all or
substantially all of the Company’s assets.

-3-



--------------------------------------------------------------------------------



 



          (e) “Date of Termination” means (i) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 9 or (ii) if Executive’s employment by the Company
terminates by reason of death, the date of death of Executive.
          (f) “Disability” means termination of Executive’s employment by the
Company due to Executive’s absence from Executive’s duties with the Company on a
full-time basis for at least one hundred eighty (180) days in any two hundred
seventy (270) day period as a result of Executive’s incapacity due to physical
or mental illness.
          (g) “Good Reason” means, without Executive’s express written consent,
the occurrence of any of the following events after a Change in Control:
     (i) (A) any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect with Executive’s position(s), duties, responsibilities or status with
the Company immediately prior to such Change in Control (including any material
and adverse diminution of such duties or responsibilities), including any change
that is directly or indirectly a result of the Company no longer being a
publicly traded entity, or (B) a material and adverse change in Executive’s
titles or offices (including, if applicable, membership on the Board) with the
Company as in effect immediately prior to such Change in Control;
     (ii) a reduction by the Company in Executive’s rate of annual base salary
or annual target bonus opportunity (including any material and adverse change in
the formula for such annual bonus target) as in effect immediately prior to such
Change in Control or as the same may be increased from time to time thereafter;
     (iii) any requirement of the Company that Executive (A) be based anywhere
more than thirty-five (35) miles from Phoenix, AZ, or (B) travel on Company
business to an extent substantially greater than the travel obligations of
Executive immediately prior to such Change in Control;
     (iv) the failure of the Company to (A) continue in effect any employee
benefit plan, compensation plan, welfare benefit plan or material fringe benefit
plan in which Executive is participating immediately prior to such Change in
Control or the taking of any action by the Company which would adversely affect
Executive’s participation in or reduce Executive’s benefits under any such plan,
unless Executive is permitted to participate in other plans providing Executive
with substantially equivalent benefits (at substantially equivalent cost with
respect to welfare benefit plans), or (B) provide Executive with paid vacation
in accordance with the most favorable vacation policies of the Company as in
effect for Executive immediately prior to such Change in Control, including the

-4-



--------------------------------------------------------------------------------



 



crediting of all service for which Executive had been credited under such
vacation policies prior to the Change in Control;
     (v) any purported termination of Executive’s employment which is not
effectuated pursuant to Section 9(b) (and which will not constitute a
termination hereunder); or
     (vi) the failure of the Company to obtain the assumption (and, if
applicable, guarantee) agreement from any successor (and Parent Corporation) as
contemplated in Section 8(b);
     (vii) the majority stockholder of the Company (or any affiliate of the
Company, including but not limited to any successor, Surviving Corporation or
Parent Corporation) is Jerry Moyes, any affiliate of Jerry Moyes, or any entity
that is controlled by or under common control with Jerry Moyes or any of his
affiliates (including but not limited to a trust).
          An isolated, insubstantial and inadvertent action taken in good faith
and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by Executive shall not constitute Good Reason. Executive’s
right to terminate employment for Good Reason shall not be affected by
Executive’s incapacities due to mental or physical illness.
          Executive and the Company agree that Executive will notify the Company
of his intention to resign for Good Reason (if Executive chooses to exercise
such right), within fifty-five (55) days of the first occurrence of the event or
action which constitutes Good Reason hereunder, and shall designate Executive’s
effective date of resignation to be not later than seventy (70) days after such
event or action. The Executive’s failure to object to an event or action that
constituted Good Reason within this period will preclude Executive from relying
on such event following this period.
          (h) “Qualifying Termination” means a termination of Executive’s
employment (i) by the Company other than for Cause or (ii) by Executive for Good
Reason. Termination of Executive’s employment on account of death (other than
death after the delivery of a valid notice of termination without Cause or for
Good Reason), Disability or Retirement shall not be treated as a Qualifying
Termination.
          (i) “Retirement” means Executive’s mandatory retirement (not including
any mandatory early retirement) in accordance with the Company’s retirement
policy generally applicable to its salaried employees, as in effect immediately
prior to the Change in Control, or in accordance with any retirement arrangement
established with respect to Executive with Executive’s written consent.
          (j) “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation

-5-



--------------------------------------------------------------------------------



 



or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% of the assets or liquidation or dissolution.
          (k) “Termination Period” means the period of time beginning with a
Change in Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment is terminated prior to a Change in Control but in connection with a
potential Change in Control and after the Company or a third party had taken
affirmative steps to effectuate a Change in Control, for reasons that would have
constituted a Qualifying Termination if they had occurred following a Change in
Control (other than as described in Section 1(g)(vii)), then for purposes of
this Agreement, the date immediately prior to the date of such termination of
employment or event constituting Good Reason shall be treated as a Change in
Control if and only if an actual Change of Control does, in fact, occur within
one (1) year of such termination. For purposes of determining the timing of
payments and benefits to Executive under Section 3, the date of the actual
Change in Control shall be treated as Executive’s Date of Termination under
Section 1(e), and for purposes of determining the amount of payments and
benefits to Executive under Section 3, the date Executive’s employment is
actually terminated shall be treated as Executive’s Date of Termination under
Section 1(e).
          2. Term of Agreement. This Agreement shall be effective on the date
hereof and shall continue in effect until the Company shall have given three
(3) years’ written notice of cancellation; provided, that, notwithstanding the
delivery of any such notice, this Agreement shall continue in effect for a
period of two (2) years after a Change in Control, if such Change in Control
shall have occurred during the term of this Agreement. Notwithstanding anything
in this Section to the contrary, this Agreement shall terminate if Executive or
the Company terminates Executive’s employment prior to a Change in Control,
except as provided in Section 1(k).
          3. Payments and Benefits Upon a Change in Control and Termination of
Employment.
          (a) Severance Benefits. If during the Termination Period the
employment of Executive shall terminate pursuant to a Qualifying Termination,
then the Company shall provide to Executive:
     (i) within ten (10) days following the Date of Termination a lump-sum cash
amount equal to the sum of (A) Executive’s base salary through the Date of
Termination and any bonus amounts which have become payable, to the extent not
theretofore paid or deferred, (B) a pro rata portion of Executive’s annual bonus
for the fiscal year in which Executive’s Date of Termination occurs in an amount
at least equal to (x) Executive’s Bonus Amount, multiplied by (y) a fraction,
the numerator of which is the number of days in the fiscal year in which the
Date of Termination occurs through the Date of Termination and the

-6-



--------------------------------------------------------------------------------



 



denominator of which is three hundred sixty-five (365), and any accrued vacation
pay, in each case to the extent not theretofore paid; plus
     (ii) all employee benefits as to which Executive may be entitled under the
employee benefit plans, programs and policies of the Company and its affiliates
(the amounts and benefits described in subsections (i) and (ii), the “Accrued
Amounts”); plus
     (iii) within ten (10) days following the Date of Termination, a lump-sum
cash amount equal to (A) two (2) times Executive’s highest annual rate of base
salary during the 12-month period immediately prior to Executive’s Date of
Termination, plus (B) two (2) times Executive’s Bonus Amount.
          (b) Welfare Benefits. If during the Termination Period the employment
of Executive shall terminate pursuant to a Qualifying Termination, then the
Company shall continue to provide, for a period of two (2) years following
Executive’s Date of Termination, Executive (and Executive’s dependents, if
applicable) with the same level of medical, dental, accident, disability and
life insurance benefits upon substantially the same terms and conditions
(including contributions required by Executive for such benefits) as existed
immediately prior to Executive’s Date of Termination (or, if more favorable to
Executive, as such benefits and terms and conditions existed immediately prior
to the Change in Control); provided, that, if Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on the same after-tax basis as if continued
participation had been permitted. Notwithstanding the foregoing, in the event
Executive becomes reemployed with another employer and becomes eligible to
receive welfare benefits from such employer, the welfare benefits described
herein shall be secondary to such benefits during the period of Executive’s
eligibility, but only to the extent that the Company reimburses Executive for
any increased cost and provides any additional benefits necessary to give
Executive the benefits provided hereunder.
          (c) Acceleration of Equity Compensation. Upon a Change in Control, any
equity or equity-based compensation or awards that have been granted to
Executive by the Company or its affiliates which remain unvested, or pursuant to
which the restrictions have not lapsed, shall become immediately vested,
exercisable, and all restrictions thereon shall lapse.
          (d) Non-Qualifying Termination. If during the Termination Period the
employment of Executive shall terminate other than by reason of a Qualifying
Termination, then the Company shall pay to Executive within thirty (30) days
following the Date of Termination, the Accrued Amounts. The Company may make
such additional payments, and provide such additional benefits, to Executive as
the Company and Executive may agree in writing.

-7-



--------------------------------------------------------------------------------



 



          4. Limitation on Payments by the Company.
          (a) Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company (or any of its affiliated entities) or any entity which effectuates a
Change in Control (or any of its affiliated entities) to or for the benefit of
Executive (whether pursuant to the terms of this Agreement or otherwise) (the
“Payments”) would be subject to the excise tax (the “Excise Tax”) under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), then
the amounts payable to Executive under this Agreement shall be reduced (reducing
first the payments under Section 3(a)(iii), unless an alternative method of
reduction is elected by Executive) to the maximum amount as will result in no
portion of the Payments being subject to such excise tax (the “Safe Harbor
Cap”).
          (b) All determinations required to be made under this Section 4 shall
be made by the public accounting firm that is retained by the Company as of the
date immediately prior to the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company. Notwithstanding the foregoing, in the event (i) the
Board shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules or (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, the Board shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). If payments are reduced to the Safe Harbor
Cap, the Accounting Firm shall provide a reasonable opinion to Executive that he
or she is not required to report any Excise Tax on his or her federal income tax
return. All fees, costs and expenses (including, but not limited to, the costs
of retaining experts) of the Accounting Firm shall be borne by the Company. If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect. The determination by the Accounting Firm shall be
binding upon the Company and Executive (except as provided in paragraph
(c) below).
          (c) If it is established pursuant to a final determination of a court
or the Internal Revenue Service (the “IRS”) proceeding which has been finally
and conclusively resolved, that Payments have been made to, or provided for the
benefit of, Executive by the Company, which are in excess of the limitations
provided in this

-8-



--------------------------------------------------------------------------------



 



Section 5 (hereinafter referred to as an “Excess Payment”), the Executive shall
promptly repay the Excess Payment to the Company on demand, together with
interest on the Excess Payment at the applicable federal rate (as defined in
Section 1274(d) of the Code) from the date of Executive’s receipt of such Excess
Payment until the date of such repayment. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the determination, it is
possible that Payments which will not have been made by the Company should have
been made (an “Underpayment”), consistent with the calculations required to be
made under this Section 4. In the event that it is determined (i) by the
Accounting Firm, the Company (which shall include the position taken by the
Company, or together with its consolidated group, on its federal income tax
return) or the IRS or (ii) pursuant to a determination by a court, that an
Underpayment has occurred, the Company shall pay an amount equal to such
Underpayment to Executive within ten (10) days of such determination together
with interest on such amount at the applicable federal rate from the date such
amount would have been paid to Executive until the date of payment. Executive
shall cooperate, to the extent his or her expenses are reimbursed by the
Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax or the determination of the Excess Payment.
          5. Withholding Taxes. The Company may withhold from all payments due
to Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
          6. Reimbursement of Expenses. If any contest or dispute shall arise
under this Agreement involving termination of Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof), together with interest in an amount equal to the prime rate of
interest from time to time in effect, but in no event higher than the maximum
legal rate permissible under applicable law, such interest to accrue from the
date the Company receives Executive’s statement for such fees and expenses
through the date of payment thereof, regardless of whether or not Executive’s
claim is upheld by a court of competent jurisdiction/arbitration panel;
provided, however, Executive shall be required to repay any such amounts to the
Company to the extent that a court/arbitration panel issues a final and
non-appealable order setting forth the determination that the position taken by
Executive was frivolous or advanced by Executive in bad faith.
          7. Scope of Agreement. Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company or its Subsidiaries,
and if Executive’s employment with the Company shall terminate prior to a Change
in Control, Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that any termination of
Executive’s

-9-



--------------------------------------------------------------------------------



 



employment during the Termination Period shall be subject to all of the
provisions of this Agreement.
          8. Successors; Binding Agreement.
          (a) This Agreement shall not be terminated by any Business
Combination. In the event of any Business Combination, the provisions of this
Agreement shall be binding upon the Surviving Corporation, and such Surviving
Corporation shall be treated as the Company hereunder.
          (b) The Company agrees that in connection with any Business
Combination, it will cause any successor entity to the Company unconditionally
to assume (and for any Parent Corporation in such Business Combination to
guarantee), by written instrument delivered to Executive (or his beneficiary or
estate), all of the obligations of the Company hereunder. Failure of the Company
to obtain such assumption and guarantee prior to the effectiveness of any such
Business Combination that constitutes a Change in Control, shall be a breach of
this Agreement and shall constitute Good Reason hereunder and shall entitle
Executive to compensation and other benefits from the Company in the same amount
and on the same terms as Executive would be entitled hereunder if Executive’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by
Executive.
          (c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.
          9. Notice. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

         
 
  If to Executive:   To the address of the Executive on
 
      the books and records of the
 
      Company.
 
       
 
  If to the Company:   Swift Transportation Co., Inc.
 
      2200 South 75th Avenue
 
      Phoenix, AZ 85043
 
      Attn: Corporate Secretary

-10-



--------------------------------------------------------------------------------



 



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
          (b) A written notice of Executive’s Date of Termination by the Company
or Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) (thirty (30), if termination is by the Company for
Disability) nor more than sixty (60) days after the giving of such notice). The
failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.
          10. Full Settlement; Resolution of Disputes and Costs.
          (a) The Company’s obligation to make any payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall be in lieu
and in full settlement of all other severance payments to Executive under any
other severance or employment agreement between Executive and the Company, and
any severance plan of the Company. The Company’s obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others. In no
event shall Executive be obligated to seek other employment or take other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.
          (b) Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Phoenix, Arizona
by three arbitrators in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. The Company shall bear all
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section.
          11. Employment with Subsidiaries. Employment with the Company for
purposes of this Agreement shall include employment with any Subsidiary.
          12. Survival. The respective obligations and benefits afforded to the
Company and Executive as provided in Sections 3, 4, 5, 6, 8, 9, 10, 13 and 15
shall survive the termination of this Agreement.
          13. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE

-11-



--------------------------------------------------------------------------------



 



GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF ARIZONA WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF LAWS. THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT,
WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.
          14. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
          15. Section 409A of the Code. If any payment(s) or benefit(s)under
this Agreement would be subject to the provisions of Section 409A of the Code,
the Company agrees that this Agreement shall be deemed reformed so that all such
payments shall fully comply and meet the requirements of Section 409A of the
Code (such that Executive shall receive all payments and benefits hereunder in
the shortest amount of time from the date otherwise due, while no portion of any
payments to Executive hereunder shall be subject to the excise taxes of
Section 409A of the Code).
          16. Miscellaneous. No provision of this Agreement may be modified or
waived unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time (except as otherwise
set forth in the definition of “Good Reason” hereunder). Failure by Executive or
the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including without limitation, the right of Executive to terminate employment for
Good Reason, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement. Except as otherwise specifically
provided herein, the rights of, and benefits payable to, Executive, his estate
or his beneficiaries pursuant to this Agreement are in addition to any rights
of, or benefits payable to, Executive, his estate or his beneficiaries under any
other employee benefit plan or compensation program of the Company.

-12-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company and Executive has executed
this Agreement as of the day and year first above written.

                    SWIFT TRANSPORTATION CO., INC.
 
           
 
    By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                        Executive

